DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims and the drawings submitted on 10/07/2021 are accepted.
Acknowledgements
This office action is in response to the reply filed on 10/07/2021.
In the reply, the applicant amended claims 1-3, 5, 7, 12-15, 17-18, cancelled claims 4, 6, and 8, and added claim 21. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (WO 2015/035238) in view of Zyzelewski et al. (US 2015/0217088).
Regarding claim 1, Howell et al. discloses a stabilization system (“securement device 100” of Fig. 1-7 and “dressing 400” of Fig. 8-11) for integrated catheters (“medical article 200” of Fig. 7. Note: in 
In the same field of endeavor, Zyzelewski et al. teaches a stabilization system (“securement device 10” and “interventional sheath 10” of Fig. 1-4) comprising: a platform (“retention pad 21” of Fig. 2) having a skin-adhering side (see Fig. 3 illustrating how platform comprises a skin adhering side which faces the skin of a patient) and a catheter-securing side (see Fig. 3 illustrating how platform comprises a side for securing to a catheter), the catheter securing side comprising a contoured recess (“partial-circular section 23” of Fig. 2 further comprising the two adjacent channels formed by “ribs 24” to form a lower-case t-shaped contoured recess) extending into the body of the platform (21, see Fig. 3 illustrating how the recess extends into the body of the platform), the contoured recess comprising: a central channel (“partial-circular section 23” of Fig. 2); a first angled channel (see Fig. 2-3 illustrating a first angled channel formed by “sides ribs 24” on the left-hand side of the platform) diverging from a first side of the central channel (23, see Fig. 2-3 illustrating how the first angled channel diverges from a first, left-hand, side of the central channel); and a second angled channel (see Fig. 2-3 illustrating a first angled channel formed by “sides ribs 24” on the right-hand side of the platform) diverging from a second side of the central channel (23, see Fig. 2-3 illustrating how the first angled channel diverges from a second, right-hand, side of the central channel) the second angled channel symmetrical with the first angled channel (see Fig. 2-3 illustrating how both channels are angled perpendicular with respect to the central channel and note how, therefore, the second channel is symmetrical with the first angled channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stabilization system of Howell et al. such that the contoured recess comprises a first angled channel diverging from a first side of the central channel; and a second angled channel diverging from a second side of the central channel, the second angled channel 
Regarding claim 2, Howell et al. in view of Zyzelewski et al. teaches the stabilization system of claim 1. Howell et al. further teaches wherein the platform (100) is a foam-like material (see [0089], lines 1-3 indicating how, “The upper layer 105 of the anchor pad 104 may comprise a foam”), wherein the skin-adhering side (106) of the platform (100) has a first adhesive thereon configured to adhere to the patient’s skin (see [0088], lines 1-3), and wherein the catheter-securing side (102) of the platform (100) has a second adhesive thereon configured to adhere to the integrated catheter (200, see [0093], lines 1-3, indicating how, “a liner 120 may cover an adhesive surface of the retainer 101. The adhesive surface can be configured to adhere to portions of a dressing and/or portions of the medical article”).
Regarding claim 3, 
Regarding claim 7, Howell et al. in view of Zyzelewski et al. teaches all of the limitations of claim 1. Howell et al. further teaches the system comprising an antimicrobial pad (“anchor pad 104” of Fig. 3, see [0090], lines 1-6 indicating how “anchor pad 104” further corresponds to an antimicrobial pad since “lower surface 106” of “anchor pad 104” may comprise “an anti-bacterial or anti-microbial material”) configured for placement around the insertion site (see Fig. 17 illustrating how antimicrobial pad comprises two half-circle extensions which are placed around the insertion site), wherein the antimicrobial pad (104) is integrated into the skin-adhering side of the platform (100, see [0090], lines 1-6 and see Fig. 18 illustrating how “anchor pad 104” forms and is, therefore, integrated into the skin-adhering side of the platform).
Regarding claim 10, Howell et al. in view of Zyzelewski et al. teaches the stabilization system of claim 1. Howell et al. further teaches wherein the dressing (400) includes a skin-adhering side (“adhesive surface 406” of Fig. 10) configured to adhere the dressing (400) to both the integrated catheter (200) secured in the platform (100) and the patient’s skin (see Fig. 26 illustrating how the skin-adhering side of the catheter adheres the dressing to both the integrated catheter secured in the platform and the patient’s skin).
Regarding claim 11, Howell et al. in view of Zyzelewski et al. teaches the stabilization system of claim 1. Howell et al. further teaches wherein the dressing (400) includes a slit (“notches 458” of Fig. 11) in a starboard side of the dressing (400) and an opposite, port-side of the dressing (400, see Fig. 11 illustrating how the slit is present on both the left and right side of the dressing and, therefore, the slit is present in the starboard side and port-side of the dressing) configured for an extension tube (“medical tube 222” of Fig. 25-26) of the integrated catheter (200) to pass therethrough (Please note how, “configured for the extension port or an extension tube of the integrated catheter to pass therethrough” corresponds merely to function language. Examiner is, therefore, of the conclusion that 
Regarding claim 18, Howell et al. discloses a method (Fig. 12A and 13-26) for stabilizing integrated catheters (“medical article 200” of Fig. 7), comprising: removing a first adhesive backing (“liner 120” of Fig. 5 and Fig. 13) from a catheter-securing side (“top surface 102” of Fig. 18)of a platform (“securement device 100” of Fig. 1-7) of a stabilization device (“securement device 100” of Fig. 1-7 and “dressing 400” of Fig. 8-11) to expose a contoured recess (“recess 108” of Fig. 5, see [0094] indicating how, “retainer 101 includes a top surface 102 and a recess 108 shaped to receive at least a portion of a medical article”) extending into the platform (100, see Fig. 5 illustrating how recess extends throughout a portion of the platform) a distance less than a full thickness of the platform (100, see Fig. 3 illustrating how the recess extends only through “retainer 101” of the platform and not “anchor pad 104” of the platform such that the recess extends into the body of the platform a distance less than the full thickness of the platform which includes the thickness of both “retainer 101” and “anchor pad 104”); the contoured recess comprising: a central channel along a longitudinal axis of the platform (see Fig. 3 and Fig. 7 illustrating how the contoured recess comprises a central channel along the longitudinal axis of the platform and allows the catheter to fit there-within); securing an integrated catheter (200) in the contoured recess (108) by adhering it thereto (see Fig. 17 illustrating integrated catheter secured in the contoured recess and see [0097] indicating how, “at least a portion of an interior surface of the recess 108 and/or channel 114 includes an adhesive. For example, an adhesive may be disposed on at least a portion of the lower surface of the recess 108 and/or channel 114 and/or on at least a portion of the interior walls that form the recess 108 and/or channel 114”), the integrated catheter (200) including a central portion (“spin nut 244”, “distal body 212”, and “connector 225” of Fig. 7) received in the central channel of the contoured recess (108, see Fig. 3 illustrating how the central portion of the integrated catheter is received in the central channel); removing a second adhesive backing (“liners 135 and 136” 
In the same field of endeavor, Zyzelewski et al. teaches a method for stabilizing integrated catheters (see Fig. 3-5 illustrating how the catheter is stabilized), the method comprising: providing a stabilization system (“securement device 10” and “interventional sheath 10” of Fig. 1-4) comprising: a platform (“retention pad 21” of Fig. 2) having a skin-adhering side (see Fig. 3 illustrating how platform comprises a skin adhering side which faces the skin of a patient) and a catheter-securing side (see Fig. 3 illustrating how platform comprises a side for securing to a catheter), the catheter securing side comprising a contoured recess (“partial-circular section 23” of Fig. 2 further comprising the two adjacent channels formed by “ribs 24” to form a lower-case t-shaped contoured recess) extending into the body of the platform (21, see Fig. 3 illustrating how the recess extends into the body of the platform), the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Howell et al. such that the contoured recess comprises a first angled channel diverging from a first side of the central channel; and a second angled channel diverging from a second side of the central channel, the second angled channel symmetrical with the first angled channel as taught by Zyzelewski et al. and such that integrated catheter includes a side portion received in one of the first angled channel and the second angled channel as further taught by Zyzelewski et al. Such a modification corresponds to a method which was already well known in the field of art prior to the effective filing date of the claimed invention and Howell et al. teaches that the contoured recess may be of any suitable size and shape (see [0099], line 3). Finally, such a modification .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (WO 2015/035238) in view of Zyzelewski et al. (US 2015/0217088) and Bailey et al. (US 2009/0149814).
Regarding claim 5, Howell et al. in view of Zyzelewski et al. teaches the stabilization system of claim 1. Howell et al. does not, however, disclose wherein the skin-adhering side and a non-recessed catheter-securing side of the platform are oblique to each other from a catheter tube-securing front-end portion of the platform to an opposite, back-end portion of the platform.
In the same field of endeavor, Bailey et al. teaches a stabilization system (“system 10” of Fig. 1), comprising: a platform (“mount 12” of Fig. 1-2) having a skin adhering side (“bottom surface 42” of Fig. 3, see [0056] indicating how, “an adhesive layer 44 attached to a bottom surface 42 thereof”) configured to stick to a patient’s skin (see [0056]) and a non-recessed catheter-securing side (“upper surface 40” of Fig. 3) configured to secure a catheter (“catheter 14” of Fig. 1, see [0061] indicating how, “the hub 16 itself is set on the upper surface 40 of the mount 12”), the catheter securing side (40) of the platform including a contoured recess extending into the body of the platform (see Fig. 2 and [0053] indicating how platform may be provided with, “various versions of relief 28 provided to receive the shank 50 or hub 16 maybe formed typically by molding the mount 12”). Bailey et al. further teaches wherein the skin-adhering side (42) and the non-recessed catheter-securing side (40) of the platform (12) are oblique to each other from a catheter tube-securing front-end portion (see Fig. 2 and note how tube-securing front-end portion corresponds to portion of platform which forms a face having “height 38”) to an opposite, back-end portion of the platform (12, see Fig. 2 and note how back-end portion corresponds to portion of platform which forms a face having “height 32”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platform of Howell et al. in view of Zyzelewski et al. such that the skin-adhering side and the a non-recessed catheter-securing side of the platform are oblique to each other from a catheter tube-securing front-end portion of the platform to an opposite, back-end portion of the platform as taught by Bailey et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, forming a platform such that the skin-adhering side and the catheter-securing side are oblique to each other is advantageous because it assures that the angle between the catheter and the vein of a subject will not present such a severe angle as to kink the catheter, thus occluding its interior (see [0061] of Bailey et al.).
Claims 9, 12-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (WO 2015/035238) in view of Zyzelewski et al. (US 2015/0217088) and Hanson et al. (US 2016/0193452).
Regarding claim 9, Howell et al. in view of Zyzelewski et al. teaches the stabilization system of claim 1 Howell et al. further teaches wherein the dressing (400) includes a transparent polymeric film (“occlusive layer 418” of Fig. 10, see [00110] indicating how, “Selection of a transparent film or semi-transparent film for use as the occlusive layer 418 may allow a medical provider to see the insertion site through the insertion window in the dressing”) over a pad (“top surface 408” of Fig. 10), the pad having a cutout (“insertion window 426” of Fig. 10) configured to form a window (“insertion window 426” of Fig. 10) for viewing a distal end of a catheter tube (“catheter 210” of Fig. 7) of the integrated catheter (200) when the dressing (400) covers the platform (100) together with the integrated catheter (200) secured in the platform (100) over the patient’s skin (see Fig. 26 illustrating how the window facilitates viewing of the portion of the catheter which is inserted under the skin and, therefore, facilitates viewing of the distal end of the catheter tube of the integrated catheter when the dressing covers the platform 
In the same field of endeavor, Hanson et al. teaches a dressing (“medical dressing 100” of Fig. 1-2) for securing a catheter (“medical article 60” of Fig. 1) to a patient’s skin (see Fig. 1 illustrating how the dressing secures the catheter to a patient’s skin) wherein the dressing comprises a dressing body (“dressing body 102” of Fig. 1-2) comprising a textile pad (see [0063] indicating how, “Suitable dressings for the dressing body 102 can include, but are not limited to, one or more of a fabric, a woven fibrous web, a nonwoven fibrous web, a knit, a polymeric film”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dressing of Howell et al. in view of Zyzelewski et al. such that the pad of the dressing is a textile pad as taught by Hanson et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, Hanson et al. teaches that textile pads are familiar materials for forming the body of a dressing (see [0063], lines 1-5 of Hanson et al.).
Regarding claim 12, Howell et al. discloses a stabilization system (“securement device 100” of Fig. 1-7 and “dressing 400” of Fig. 8-11) for integrated catheters (“medical article 200” of Fig. 7. Note: in [0042] of the instant application the applicant states that, “An integrated catheter is different than a non-integrated catheter, which must be assembled by a clinician or the like prior to use” and the Examiner is of the position that the catheter disclosed by Howell et al. is entirely capable of being assembled by a non-clinician prior to use by the clinician and, therefore, the catheter disclosed by Howell et al. corresponds to an integrated catheter), comprising: a platform (“securement device 100” of Fig. 1-7) having a thickness (see Fig. 18 illustrating how the platform comprises a thickness which is equal to the sum of the thicknesses of “retainer 101” and “anchor pad 104” and further note how this thickness extends between the skin-adhering side and the catheter-securing side) from a skin-adhering 
In the same field of endeavor, Zyzelewski et al. teaches a stabilization system (“securement device 10” and “interventional sheath 10” of Fig. 1-4) comprising: a platform (“retention pad 21” of Fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stabilization system of Howell et al. such that the contoured recess comprises a first angled channel diverging from a first side of the central channel; and a second angled channel diverging from a second side of the central channel, the second angled channel symmetrical with the first angled channel as taught by Zyzelewski et al. Additionally, such a modification corresponds to a design which was already well known in the field of art prior to the effective filing date of the claimed invention and Howell et al. teaches that the contoured recess may be of any suitable size and shape (see [0099], line 3). Finally, such a modification would be advantageous because it would 
Neither Howell et al. nor Zyzelewski et al. teach wherein the pad of the dressing is a textile pad.
In the same field of endeavor, Hanson et al. teaches a dressing (“medical dressing 100” of Fig. 1-2) for securing a catheter (“medical article 60” of Fig. 1) to a patient’s skin (see Fig. 1 illustrating how the dressing secures the catheter to a patient’s skin) wherein the dressing comprises a dressing body (“dressing body 102” of Fig. 1-2) comprising a textile pad (see [0063] indicating how, “Suitable dressings for the dressing body 102 can include, but are not limited to, one or more of a fabric, a woven fibrous web, a nonwoven fibrous web, a knit, a polymeric film”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dressing of Howell et al. in view of Zyzelewski et al. such that the pad of the dressing is a textile pad as taught by Hanson et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, Hanson et al. teaches that textile pads are familiar materials for forming the body of a dressing (see [0063], lines 1-5 of Hanson et al.).
Regarding claim 13, Howell et al. in view of Zyzelewski et al. and Hanson et al. teaches the system of claim 12. Howell et al. further teaches wherein the platform (100) is a foam-like material (see [0089], lines 1-3 indicating how, “The upper layer 105 of the anchor pad 104 may comprise a foam”).
Regarding claim 15, Howell et al. in view of Zyzelewski et al. and Hanson et al. teaches all of the limitations of claim 12 and further teaches wherein the textile pad (408) has a cutout (“insertion window 426” of Fig. 8-11) configured to form a window (see Fig. 26 illustrating how the cutout forms a window) for viewing a distal end of a catheter tube of the integrated catheter (200) when the dressing (400) covers the platform (100) together with the integrated catheter (200) secured in the platform (100) over 
Regarding claim 16, Howell et al. in view of Zyzelewski et al. and Hanson et al. teaches all of the limitations of claim 12 and further teaches wherein the dressing (400) includes a slit (“notches 458” of Fig. 11) in a starboard side of the dressing (400) and an opposite, port-side of the dressing (400, see Fig. 11 illustrating how the slit is present on both the left and right side of the dressing and, therefore, the slit is present in the starboard side and port-side of the dressing) configured for an extension tube (“medical tube 222” of Fig. 25-26) of the integrated catheter (200) to pass therethrough (Please note how, “configured for the extension port or an extension tube of the integrated catheter to pass therethrough” corresponds merely to function language. Examiner is, therefore, of the conclusion that the slits of Howell are entirely capable of passing an integrated catheter because they are each oriented towards a central axis of the dressing towards the integrated catheter). 
Regarding claim 17, 
Regarding claim 19, Howell et al. in view of Zyzelewski et al. teaches all of the limitations of claim 18. Howell et al. further teaches the method comprising viewing a distal end of the catheter tube (210, see Fig. 26 and note how distal end of catheter tube is visible through “insertion window 426”) at the insertion site through a window (“insertion window 426” of Fig. 26) of the dressing (400) formed by a transparent polymeric film (“occlusive layer 418” of Fig. 10, see [00110] indicating how, “Selection of a transparent film or semi-transparent film for use as the occlusive layer 418 may allow a medical provider to see the insertion site through the insertion window in the dressing”) over a cutout (“insertion window 426” of Fig. 10) in a pad (“top surface 408” of Fig. 10). Howell et al. does not, however, disclose wherein the pad of the dressing is a textile pad.
In the same field of endeavor, Hanson et al. teaches a dressing (“medical dressing 100” of Fig. 1-2) for securing a catheter (“medical article 60” of Fig. 1) to a patient’s skin (see Fig. 1 illustrating how the dressing secures the catheter to a patient’s skin) wherein the dressing comprises a dressing body (“dressing body 102” of Fig. 1-2) comprising a textile pad (see [0063] indicating how, “Suitable dressings for the dressing body 102 can include, but are not limited to, one or more of a fabric, a woven fibrous web, a nonwoven fibrous web, a knit, a polymeric film”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dressing of Howell et al. in view of Zyzelewski et al. such that the pad of the dressing is a textile pad as taught by Hanson et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, Hanson et al. teaches that textile pads are familiar materials for forming the body of a dressing (see [0063], lines 1-5 of Hanson et al.).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (WO 2015/035238) in view of Zyzelewski et al. (US 2015/0217088), Hanson et al. (US 2016/0193452), and Bailey et al. (US 2009/0149814).
Regarding claim 14, Howell et al. in view of Zyzelewski et al. and Hanson et al. teaches the stabilization system of claim 12. Howell et al. does not, however, disclose wherein the skin-adhering side and a non-recessed catheter-securing side of the platform are oblique to each other from a catheter tube-securing front-end portion of the platform to an opposite, back-end portion of the platform.
In the same field of endeavor, Bailey et al. teaches a stabilization system (“system 10” of Fig. 1), comprising: a platform (“mount 12” of Fig. 1-2) having a skin adhering side (“bottom surface 42” of Fig. 3, see [0056] indicating how, “an adhesive layer 44 attached to a bottom surface 42 thereof”) configured to stick to a patient’s skin (see [0056]) and a non-recessed catheter-securing side (“upper surface 40” of Fig. 3) configured to secure a catheter (“catheter 14” of Fig. 1, see [0061] indicating how, “the hub 16 itself is set on the upper surface 40 of the mount 12”), the catheter securing side (40) of the platform including a contoured recess extending into the body of the platform (see Fig. 2 and [0053] indicating how platform may be provided with, “various versions of relief 28 provided to receive the shank 50 or hub 16 maybe formed typically by molding the mount 12”). Bailey et al. further teaches wherein the skin-adhering side (42) and the non-recessed catheter-securing side (40) of the platform (12) are oblique to each other from a catheter tube-securing front-end portion (see Fig. 2 and note how tube-securing front-end portion corresponds to portion of platform which forms a face having “height 38”) to an opposite, back-end portion of the platform (12, see Fig. 2 and note how back-end portion corresponds to portion of platform which forms a face having “height 32”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platform of Howell et al. in view of Zyzelewski et al. and Hanson et al. such that the skin-adhering side and the a non-recessed catheter-securing side of the platform are oblique to each other from a catheter tube-securing front-end portion of the platform to an opposite, back-end portion of the platform as taught by Bailey et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (WO 2015/035238) in view of Zyzelewski et al. (US 2015/0217088) and Helm et al. (US 2019/0247623).
Regarding claim 20, Howell et al. in view of Zyzelewski et al. teaches of the limitations of claim 18. Howell et al. does not, however, disclose the method further comprising inserting the extension port or an extension tube of the integrated catheter through a through hole or slit in at least a starboard side of the dressing or an opposite, port-side of the dressing and taping the extension tube about the stabilization site to further secure the integrated catheter.
In the same field of endeavor, Helm et al. teaches a method (see Fig. 2A-2AA) for stabilizing integrated catheters (“catheter system 250” of Fig. 2A), comprising: securing an integrated catheter (“catheter system 250” of Fig. 2A) in a platform (“securement device 240” of Fig. 2A-2B), the integrated catheter including a catheter tube (“catheter 251” of Fig. 2B), a hub (see Fig. 2B and note how hub corresponds to portion of integrated catheter which is positioned between “wings 255”), and both an extension port (“side arm 253” of Fig. 2B) and a wing assembly (“wings 255” of Fig. 2B); and adhering a dressing (“dressing 200” of Fig. 2I) to the integrated catheter (250), the platform (240), and the patient’s skin (see Fig. 2W-2AA illustrating how the dressing is adhered to the integrated catheter, the platform, and the patient’s skin). Helm et al. further teaches the method comprising inserting an extension tube (“extension tubing” of Fig. 2W-2AA) of the integrated catheter (250) through a slit (“slit 271” of Fig. 2W-2AA) in a port-side of the dressing (270, see Fig. 2AA illustrating how extension tube is inserted through the slit and how the slit is oriented on the left-hand side of the dressing when facing the front side of the dressing, therefore, corresponding to a port-side of the dressing) and taping the extension tube (254) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Howell et al. in view of Zyzelewski et al. such that the method further comprises inserting the extension port or an extension tube of the integrated catheter through a through hole or slit in at least a starboard side of the dressing or an opposite, port-side of the dressing and taping the extension tube about the stabilization site to further secure the integrated catheter as taught by Helm et al. Such a modification would be advantageous because providing a slit on port-side provides a means for passing a portion of the extension tube from the interior of the dressing to the exterior side of the dressing (see [0076] of Helm et al.) and taping the extension tube about the stabilization site helps to secure at least a portion of the extension tube (see [0075] of Helm et al.).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (WO 2015/035238) in view of Zyzelewski et al. (US 2015/0217088) and Hen et al. (US 2011/0060295).
Regarding claim 21, Howell et al. in view of Zyzelewski et al. teaches the stabilization device according to claim 1. Neither Howell et al. nor Zyzelewski et al. teach, however, the system further comprising a topical medicament including an antimicrobial agent configured for application around the insertion site, and a skin adhesive configured for sealing the insertion site, wherein the skin adhesive includes the antimicrobial agent in the topical medicament.
In the same field of endeavor, Hen et al. teaches a stabilization system (see Fig. 13D illustrating the stabilization system in use), the system comprising a topical medicament (“anhydrous ferrate compound 30” of Fig. 7-11) including an antimicrobial agent (see [0078], lines 1-3 indicating how, “studies have shown that the hemostatic agent 30 creates a hostile environment against colonizing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stabilization system of Howell et al. in view of Zyzelewski et al. such that the system further comprises the topical medicament including an antimicrobial agent configured for application around the insertion site, and a skin adhesive configured for sealing the insertion site, wherein the skin adhesive includes the antimicrobial agent in the topical medicament as taught by Hen et al. Such a modification is advantageous because it reduces infections associated with catheter installations and removals (see [0011], lines 1-3 of Hen et al.). 
Response to Arguments
Claim Rejections – 35 USC 112
Applicant’s amendments submitted on 10/07/2021 are sufficient in overcoming the rejections of claims 7 and 17 under 35 USC 112(b) present in the office action mailed on 07/07/2021.
Claim Rejections – 35 USC 102 and 103
Applicant asserts that Howell et al. dose not anticipate the pending claims that require the contoured recess to extend into the platform a distance less than its thickness. Examiner maintains, 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783